DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 12/31/2020 is acknowledged.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.  
Applicant has argued with respect to JP ‘063 the following:

    PNG
    media_image1.png
    215
    627
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    180
    625
    media_image2.png
    Greyscale

In response, paragraph [0013] is reproduced for the record:

    PNG
    media_image3.png
    108
    660
    media_image3.png
    Greyscale

As can seen from it, it solely provides one example embodiment on the invention.  It is a tenet of patent law, however, that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123.  Even the preceding paragraph of JP ‘063 says so, namely that “[n]ext, the present invention will be described in detail by examples.  The present invention is not limited by this.”

    PNG
    media_image4.png
    91
    662
    media_image4.png
    Greyscale

Further, there is no question that JP ‘063 is directed to topical treatment on skin broadly.  Further JP ‘063 highlights the importance of a skin external application particularly where skin spots result from ultraviolet rays from sunlight. ([0002]).  One of skin would immediately envision, based on this disclosure, uv lights are most frequently 
Applicant has further argued as to Huber that anacardic acid is discloses as a HAT inhibitor in Huber once, and that other disclosed inhibitors of Huber have different structures.  (Response at p. 4-5).  In response, the Examiner does not disagree that other structurally different compounds may also be HAT inhibitors.  It is frequently the case in pharmacology that more than one type of structure, frequently many types of structures, may converge on the same biological activity.  More than that, in the instant case, Applicant’s “other compounds” actually even have the same structural core as anacardic acid.  See cf. Applicant’s response at p. 4.

    PNG
    media_image5.png
    124
    496
    media_image5.png
    Greyscale

So this actually theoretically supports not only functional, but structural core similarity.  
Applicant has further argued mechanistic pathways in Huber. (Response at p. 5).  In response, what is relevant as to Huber is that it teaches what is at issue in the claims, namely, as the office action provides: “Huber discloses that the HAT-modulating compounds can be used for protecting skin from aging (e.g., developing wrinkles, loss of elasticity, etc.) by treating skin or epithelial cells with a HAT-modulating compound that decreases the level and/or activity of a HAT. In an exemplary embodiment, skin is contacted with a pharmaceutical or cosmetic composition comprising a HAT-modulating compound that decreases the level and/or activity of a HAT. Exemplary skin afflictions skin conditions that may be treated in accordance with the methods described herein include disorders or diseases associated with or caused by inflammation, sun damage or natural aging. ([6651]).  They can be applied to areas, such as the face and neck. ([06752]).”  Beyond that, it is understood in the art that a particular compound may have more than one activity.
The Examiner further agrees with Applicant that the mention of facial application is in the section pertaining to modulating subcutaneous fat in tissue. ([6752]).   Specifically, Huber discloses in  [6752]) that the HAT-modulating compound “may be used to modulate (e.g., increase) the amount of subcutaneous fat in a tissue, e.g., in facial tissue or in other surface-associated tissue of the neck, hand, leg, or lips.  The HAT-modulating compound may be used to increase the rigidity, water retention, or support properties of the tissue. For example, the HAT-modulating compound can be applied topically, e.g., in association with another agent, e.g., for surface-associated tissue treatment.”  But that is actually a mechanism which is consistent with improving skin aging and reducing fine lines and wrinkles, as skin sagging and wrinkles are thought in the art to further be result of skin losing its youthful plump and fat with aging, as well as becoming rigid and losing its water retention.
Further, the section of Aging/ stress in Huber specifically relates to skin broadly, which one of skill in the art would clearly understand to include the face and neck.  This is particularly the case, where as here, Huber specifically discloses for treatment of diseases and disorders associated with natural skin aging, and damage caused by the sun and other light sources, of which the person of skill in the art would understand the areas of the skin of the face and neck to be primary such spots in view of their prominence, direct exposure and aesthetics.  See, ([6651]). “For example, skin can be protected from aging (e.g., developing wrinkles, loss of elasticity, etc.) by treating skin or epithelial cells with a HAT-modulating compound that decreases the level and/or activity of a HAT. In an exemplary embodiment, skin is contacted with a pharmaceutical or cosmetic composition comprising a HAT-modulating compound that decreases the level and/or activity of a HAT. Exemplary skin afflictions or skin conditions that may be treated in accordance with the methods described herein include disorders or diseases associated with or caused by inflammation, sun damage or natural aging. For example, the compositions find utility in the prevention or treatment of contact dermatitis (including irritant contact dermatitis and allergic contact dermatitis), atopic dermatitis (also known as allergic eczema), actinic keratosis, keratinization disorders (including eczema), epidermolysis bullosa diseases (including penfigus), exfoliative dermatitis, seborrheic dermatitis, erythemas (including erythema multiforme and erythema nodosum), damage caused by the sun or other light sources, discoid lupus erythematosus, dermatomyositis, psoriasis, skin cancer and the effects of natural aging. In another embodiment, HAT-modulating compounds that decrease the level and/or activity of a HAT maybe used for the treatment of wounds and/or burns to promote healing, including, for example, first-, second- or third-degree burns and/or a thermal, chemical or electrical burns. The formulations may be administered topically, to the skin or mucosal tissue, as an ointment, lotion, cream; microemulsion, gel, solution or the like, as further described herein, within the context of a dosing regimen effective to bring about the desired result.”
The Examiner also notes that other rationales also lead to this conclusion, and that such additional prior art was not made a part of the instant rejection in view of its cumulative nature.  The Examiner points, for instance, to Kim, which was previously made of record in the section of Other relevant art.  The Examiner has now also made of record in this section the reference of Takagaki.
For the foregoing reasons, the rejections are still deemed to be proper, and are maintained.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9-13, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP H05-255063 A (translation of record, “JP ‘063”, of record), and further in view of US 20100168-84 to Huber et al. (“Huber”, of record).
JP ‘063 discloses the use of an alkylsalylic acid derivative, specifically anacardic acid (aka 6-pentadecylsalicylic acid, Applicant's claimed compound A') in a skin preparation (in a dosage form, such as cream, etc.) containing 0.001-20% wt of the alkylsalicylic acid derivative for preventing deposit of melanin coloring matter after exposure to sunlight. 

    PNG
    media_image6.png
    184
    217
    media_image6.png
    Greyscale

(Abstract, [0009], [0011-2]).
The structure of 6-pentadecylsalicylic acid is shown by the Examiner below by expanding the name to structure in ChemDraw professional.

    PNG
    media_image7.png
    208
    641
    media_image7.png
    Greyscale

The skin preparation may further comprise additional ingredients, such as claimed in Applicant’s claim 17. ([0012]).
Administration is by topical application two times daily for 8 weeks, per Applicant’s claims 18 and 19.  ([0014]).
Applicant’s claim 21 recites “wherein the at least one compound of formula (I) is applied in an amount effective to reinforce the barrier function of the skin and to prevent and/or treat wrinkles and fine lines in the skin”.  
Applicant’s specification nowhere specifically defines what this amount is.  To the extent that there is any guidance in the specification it appears to come from Examples 4.1 and 4.2, which recite the amounts of compound (F) to be 0.5% and 5%.
Since JP ‘063 discloses 0.001-20% wt of the alkylsalicylic acid derivative, these amounts overlap Applicant’s amounts, and will therefore be an amount effective to reinforce the barrier function of the skin and to prevent and/or treat wrinkles and fine lines in the skin.
JP ‘063 does not explicitly disclose a cosmetic method for preventing and/or treating cutaneous signs of aging, wherein the cutaneous signs of ageing are cutaneous signs of chronobiological ageing selected from the group consisting of wrinkles, fine lines, a withered skin, a flabby skin, a thinned skin, and combinations thereof, and
 wherein the skin is skin of a face and/or a neck.
With respect to JP ‘063, since the same composition is topically applied on the skin after exposure to sunlight, and with the same amounts and dosing regimen as in Applicant’s claims, it will inherently have the same effect of preventing and/or treating cutaneous signs of aging.
Huber relates to methods of using compounds that are histone acetyl transferase (“HAT”) inhibitors. (Abstract).  Huber discloses that exemplary HAT inhibitors are anacardic acid, curcumin and garcinol. ([0002]).  Huber discloses that the HAT-modulating compounds can be used for protecting skin from aging (e.g., developing wrinkles, loss of elasticity, etc.) by treating skin or epithelial cells with a HAT-modulating compound that decreases the level and/or activity of a HAT. In an exemplary embodiment, skin is contacted with a pharmaceutical or cosmetic composition comprising a HAT-modulating compound that decreases the level and/or activity of a HAT. Exemplary skin afflictions or skin conditions that may be treated in accordance with the methods described herein include disorders or diseases associated with or caused by inflammation, sun damage or natural aging. ([6651]).  They can be applied to areas, such as the face and neck. ([06752]).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of JP ‘063 and Huber in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so, because cosmetic formulations of anacardic acid are disclosed in the art for treating cutaneous signs of skin aging, to include of the face and neck, due to both sun damage as well as natural aging/ i.e. chronobiological aging.  The skilled artisan would have been further motivated to do so, because anacardic acid additionally exhibits other beneficial properties due to its effects on preventing deposit of melanin coloring matter after exposure to sunlight, and its additional health benefits related to its HAT-modulating properties.  

Other relevant art

The Examiner also restates for the record the following cumulative prior art.

Kim et al., Journal of Investigative Dermatology, 2014, Vol. 134, p. S117 (“Kim”, of record).

    PNG
    media_image8.png
    379
    492
    media_image8.png
    Greyscale


JP 2004-149441 A to Takagaki et al. (“Takagaki”, English translation)
[0001] TECHNICAL FIELD OF THE INVENTION The present invention relates to an external preparation for skin having an excellent anti-aging effect on skin, comprising (A) methylsulfonylmethane (MSM) and (B) an anti-aging agent. More specifically, the present invention relates to an external preparation for skin which is excellent in the effect of preventing skin aging such as skin dryness, reduced elasticity, reduced skin quality such as sagging, and wrinkles.

[0031] 
 Examples of the anti-aging agent having a hyaluronidase inhibitory activity include rutin, cardol, anacardic acid, cashew nut extract, lingonberry extract, thyme extract, and sprouts extract.

[0042] 
【Example】 
(Example 1) 
 Using MSM (manufactured by Kyowa High Foods Co., Ltd.), pine bark extract (containing 40% by weight of proanthocyanidin: manufactured by Toyo Shinyaku Co., Ltd.), glycerin, citric acid, and sodium citrate with the composition shown in Table A lotion A was prepared.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on (571) 272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627